United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-60615
                         Conference Calendar



JOSUE LEMUS-AZANON,

                                          Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A76-311-827
                         --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Josue Lemus-Azanon has petitioned for review of the Board of

Immigration Appeals’ order dismissing his appeal from the

decision of the immigration judge denying his asylum application.

The appellant’s brief must contain an argument, which in turn

must contain his “contentions and the reasons for them, with

citations to the authorities and parts of the record on which the

appellant relies” and “for each issue, a concise statement of the

applicable standard of review.”   FED. R. APP. P. 28(a)(9); see

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60615
                                 -2-

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).     General

arguments giving only broad standards of review and not citing to

specific errors are insufficient to preserve issues for appeal.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987).

     Lemus-Azanon’s brief fails to meet this standard.    Lemus-

Azanon, in a two-paragraph argument, conclusionally asserts that

the immigration judge erred in finding that the presumption of a

well-founded fear of future persecution had been rebutted.

Moreover, he fails to identify any specific error in the

immigration judge’s analysis and fails to present an argument

that contains the reasons he deserves the requested relief with

citation to the authorities.    See Yohey, 985 F.2d at 225;

Brinkmann, 813 F.2d at 748.    The remainder of Lemus-Azanon’s 18-

page brief consists of boilerplate law and citations to numerous

cases.   However, Lemus-Azanon does not apply either the facts or

the analyses of those cases to his case.   The petition for review

is DENIED.

     PETITION DENIED.